COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  ANTONIO BARBA DUENAS,                         §              No. 08-18-00022-CR

                            Appellant,          §                Appeal from the

  v.                                            §                41st District Court

  THE STATE OF TEXAS,                           §            of El Paso County, Texas

                            State.              §              (TC# 20100D02223)

                                                §

                                          ORDER

       The Court GRANTS the Appellant’s fifth motion for extension of time within which to file

the brief until December 12, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Leonard Morales, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before December 12, 2018.


              IT IS SO ORDERED this 28th day of November, 2018.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.